DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 46, 49, 54, 56, 58, 68, 73, 74, are amended; Claims 47, 48, 50, 55, 59 – 67, 69 – 71 are cancelled; Claims 46, 49, 51 – 54, 56 – 58, 68, 72 – 75 are currently pending and subject to examination.

Response to Arguments
In light of the amendments to the claims to remedy the informalities pointed out in the previous Office Action, the objection to claim 74 is hereby withdrawn; the rejection to claim 49 under 35 U.S.C. 112(b) is also withdrawn; claims 54 has not been properly remedied, therefore the rejection to claims 54 and 73 under 35 U.S.C. 112(b) is maintained.  
The applicant’s arguments indicate that claim 75 is new; however claim 75 was previously presented and is marked as such in the entered claims.
Applicant’s arguments with respect to the art rejection of claims 56, 57, 68, 74 have been fully considered but they are not persuasive.  The Applicant argues that Wang does not disclose synchronous transmission by two communication devices following a backoff period as recited in the claims; however independent claims 56 and 68 do not recite performing synchronous transmission by two communication devices following a backoff period, but rather synchronization of the transmissions of two devices, which is taught by Wang.
Applicant’s arguments with respect to the art rejection of claims 46, 49, 51 – 54, 58, 68, 72, 73, 75 in light of the Benveniste reference have been fully considered but are moot because the new ground of rejection in view of Kneckt et al. does not rely on Benveniste for any teaching or matter specifically challenged in the argument (see the office action for details).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 54, 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 54, claim 54 has been amended to depend from claim 50, however claim 50 is a cancelled claim, thus rendering claim 54 vague and indefinite.

Regarding claim 73, claim 73 has been amended to depend from claim 54, thus also rendering claim 73 vague and indefinite.  Appropriate correction is required.

NOTE: For examination purpose, claim 54 is interpreted to depend from Claim 46.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46, 49, 51 – 54, 58, 72, 73, 75 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20150350949 A1) in view of Kneckt et al. (US 20170164405 A1).

Regarding claim 46, WANG et al. discloses a method (WANG et al., FIG. 4A) implemented by a first communication device (WANG et al., FIG. 10, eNB/HeNB) of controlling transmission in a communication network (WANG et al., [0030] coordinating with WLAN or other license-exempt RAT systems to avoid severe interference or contention, while at the same time realizing co-existence with other systems and efficiently using the license exempt radio spectrum), the method comprising: 
detecting potentially colliding usage of transmission resources (WANG et al., [0030] to utilize the license exempt band in the LTE cell, the HUEs firstly participate the resource contention the same as the WLAN STAs through a carrier sensing multiple access with collision avoidance (CSMA/CA) mechanism in relation to [0047] the participating UEs (cellular devices) sense and report an “ISM measurement report” to their respective eNB/HeNB); 
detecting cessation of the potentially colliding usage of the transmission resources (WANG et al., FIG. 2, SIFS plus WLAN ACK; [0053] typically after the ACK frame the WLAN channel may come into the state of free or contention window with any backoff procedure in the contention window due to the CSMA/CA); 
after expiry of a backoff time period starting at the detection of the cessation of the usage of the transmission resources (WANG et al., [0050] in a conventional WLAN there can be no other transmissions after the ACK until a DIFS has passed with no other transmissions, plus a random backoff period, assuming a contention window), performing a transmission on the transmission resources on the transmission resources with a second communication device (WANG et al., [0050] the LTE device immediately accesses, after the WAN ACK, the WLAN channel with varying access probability and varying occupancy time after the current WLAN data frame that is sensed/detected at first and its corresponding ACK frame with the requisite SIFS between them in relation to [0058] the LTE devices can use the information for aiding in learning soon after detecting exactly when the ACK frame will end and the time at which they can transmit their data on the WLAN channel) and 
receiving, at the first communication device from a control node (WANG et al., FIG. 10, centralized database 22), control information (WANG et al., FIG. 4B, WLAN Usage information) for synchronizing the transmission with a further transmission (WANG et al., [0054] the access probability and occupancy time can be determined dynamically by the traffic information of each WLAN channel which is accumulated at and distributed from the centralized database in accordance with [0055] the ISM database may be responsible for gathering the WLAN channel usage information of the WLAN APs in a certain area, and provide replies to the eNBs/HeNBs that are in a certain area and which requires the ISM information), 
the control information comprising timing information that enables the transmission by the first and second communication devices following the backoff period (WANG et al., [0057] periodically, each of the WLAN APs may send usage information for the various WLAN channels with which they operate to the ISM database in accordance with [0058] for each WLAN channel there is a field that informs of distribution of idle period lengths and historical information of the idle period which includes the state of free and the contention window state for the relevant WLAN channel and LTE devices can use the information in the decoding field for aiding in learning soon after detecting exactly when the ACK frame will end and the time at which they can transmit their data on the WLAN channel).
Wang et al. does not expressly disclose performing a transmission on the transmission resources synchronously with a further transmission on the transmission resources by a second communication device, which is well known in the art as evidenced by Kneckt et al.
Kneckt et al., for example from an analogous field of endeavor (Kneckt et al., [0023] a scheme for enabling overlapping transmissions in a controlled manner may be advantageous in relation to [0024] a wireless device performs a clear-channel assessment procedure in which a channel is determined to be idle if no signal having a signal strength exceeding a threshold is detected) discloses performing a transmission on the transmission resources synchronously with a further transmission on the transmission resources by a second communication device (Kneckt et al., [0023] in response to determining that the channel is idle, a first wireless device initiates a transmission interval with a frame comprising an information element indicating that another apparatus of the same or different wireless network is allowed to carry out transmission overlapping with the transmission interval and a second wireless device detects the frame, and in response to the information element, the second wireless device apparatus initiates a transmission interval overlapping with the transmission interval of the first wireless device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine performing a transmission on the transmission resources synchronously with a further transmission on the transmission resources by a second communication device as taught by Kneckt et al. with the system of Wang et al. in order to carry out an overlapping transmission (Kneckt et al., [0025]).

Regarding claim 49, Wang et al. - Kneckt et al. disclose the control node is responsible for controlling both the first (WANG et al., [0055] the relevant WLAN channel information is gathered at an ISM database and distributed therefrom to the eNB/HeNB, where the ISM database may be responsible for gathering the WLAN channel usage information of the WLAN APs in a certain area, and provide replies to the eNBs/HeNBs that are in a certain area and which requires the ISM information) and second communication devices (WANG et al., [0055] the ISM database maintains a table which associates the identifiers of the various eNBs/HeNBs it serves to their respective geographic location).

Regarding claim 51, Wang et al. - Kneckt et al.  disclose the control information comprises a seed for pseudo-random determination of the backoff time period (WANG et al., [0065] a control field may be present that carries additional control information such as frequency and time information for accessing the WLAN channel and decoding information so as to know at what time instant to access the WLAN channel without interfering with conventional WLAN communications, where the eNB/HeNB can send pre-schedule information for multiple UEs to share the channel or channels in the license exempt radio spectrum).

Regarding claim 52, Wang et al. - Kneckt et al. disclose the control information comprises an indication of a time instance of the further transmission (WANG et al., [0058] for each WLAN channel there is a field that informs of distribution of idle period lengths and historical information of the idle period which includes the state of free and the contention window state for the relevant WLAN channel and LTE devices can use the information in the decoding field for aiding in learning soon after detecting exactly when the ACK frame will end and the time at which they can transmit their data on the WLAN channel).

Regarding claim 53, Wang et al. - Kneckt et al. disclose a time interval between receipt of the control information by the first communication device and the transmission by the first communication device is larger than a sensing time for detecting usage of the transmission resources (Kneckt et al., [0024] the second wireless device employs a first threshold mapped to the information element in a clear-channel assessment procedure in which a channel is determined to be idle if no signal having a signal strength exceeding the first threshold is detected). The motivation is the same as in claim 46.

Regarding claim 54, Wang et al. - Kneckt et al. disclose the control information comprises an indication of a time instance of the transmission (WANG et al., [0058] for each WLAN channel there is a field that informs of distribution of idle period lengths and historical information of the idle period which includes the state of free and the contention window state for the relevant WLAN channel and LTE devices can use the information in the decoding field for aiding in learning soon after detecting exactly when the ACK frame will end and the time at which they can transmit their data on the WLAN channel).

Regarding claim 72, Wang et al. - Kneckt et al. disclose the communication device updates the seed on a regular basis, and/or wherein the seed is based on a network identity associated with the communication device (Kneckt et al., [0024] the information element allows another apparatus of the same wireless network to carry out the overlapping transmission or another apparatus of another wireless network may carry out the overlapping transmission) and the at least one further communication device, and/or wherein the seed is based on a current time (WANG et al., [0059] the ISM database maintains this database of WLAN channel statistical information and updates it periodically and also maintains a table which associates the identifiers of the various eNBs/HeNBs it serves to their respective geographic location in relation to [0063] the eNB/HeNB will verify the appropriateness of the current cached ISM information which it received from the database, and may supplement the current cached ISM information with the current ISM information provided in the measurement report(s)).  The motivation is the same as in claim 46.

Regarding claim 73, Wang et al. - Kneckt et al. disclose before performing the transmission on the transmission resources, the communication device rechecking for potentially colliding usage of the transmission resources (Kneckt et al., [0024] the second wireless device employs a first threshold mapped to the information element in a clear-channel assessment procedure in which a channel is determined to be idle if no signal having a signal strength exceeding the first threshold is detected), and the communication device performing the transmission only in response to detecting no usage of the transmission resources by one or more other communications (Kneckt et al., [0024] in response to determining that the channel is idle, the second wireless apparatus initiates a transmission interval overlapping with the transmission interval of the first wireless device).  The motivation is the same as in claim 46.

Regarding claim 75, Wang et al. - Kneckt et al. disclose the control information is transmitted by the control node to multiple communication devices (WANG et al., [0055] the relevant WLAN channel information is gathered at an ISM database and distributed therefrom to the eNB/HeNB), including the first and second communication devices (WANG et al., [0055] the ISM database maintains a table which associates the identifiers of the various eNBs/HeNBs it serves to their respective geographic location). 

Regarding claim 58, WANG et al. discloses a first communication device (WANG et al., FIG. 10, eNB/HeNB 20), comprising: at least one interface (WANG et al., FIG. 10, transmitter TX 20D and a receiver RX 20E) for transmissions on transmission resources (WANG et al., [0095] the eNB/HeNB is adapted for communication over a wireless link with an apparatus such as one or more UEs); and processing circuitry (WANG et al., FIG. 10, data processor (DP) 20A) configured to: 
detect potentially colliding usage of the transmission resources (WANG et al., [0030] to utilize the license exempt band in the LTE cell, the HUEs firstly participate the resource contention the same as the WLAN STAs through a carrier sensing multiple access with collision avoidance (CSMA/CA) mechanism in relation to [0047] the participating UEs (cellular devices) sense and report an “ISM measurement report” to their respective eNB/HeNB); 
detect cessation of the potentially colliding usage of the transmission resources (WANG et al., FIG. 2, SIFS plus WLAN ACK; [0053] typically after the ACK frame the WLAN channel may come into the state of free or contention window with any backoff procedure in the contention window due to the CSMA/CA); 
after expiry of a backoff time period starting at the detection of the cessation of the usage of the transmission resources (WANG et al., [0050] in a conventional WLAN there can be no other transmissions after the ACK until a DIFS has passed with no other transmissions, plus a random backoff period, assuming a contention window), perform a transmission on the transmission resources, via the interface, with a second communication device (WANG et al., [0050] the LTE device immediately accesses, after the WAN ACK, the WLAN channel with varying access probability and varying occupancy time after the current WLAN data frame that is sensed/detected at first and its corresponding ACK frame with the requisite SIFS between them in relation to [0058] the LTE devices can use the information for aiding in learning soon after detecting exactly when the ACK frame will end and the time at which they can transmit their data on the WLAN channel); and 
receive, at the first communication device from a control node (WANG et al., FIG. 10, centralized database 22), control information (WANG et al., FIG. 4B, WLAN Usage information) for synchronizing the transmission with the further transmission (WANG et al., [0054] the access probability and occupancy time can be determined dynamically by the traffic information of each WLAN channel which is accumulated at and distributed from the centralized database in accordance with [0055] the ISM database may be responsible for gathering the WLAN channel usage information of the WLAN APs in a certain area, and provide replies to the eNBs/HeNBs that are in a certain area and which requires the ISM information), 
the control information comprising timing information that enables the transmission by the first and second communication devices following the backoff period (WANG et al., [0057] periodically, each of the WLAN APs may send usage information for the various WLAN channels with which they operate to the ISM database in accordance with [0058] for each WLAN channel there is a field that informs of distribution of idle period lengths and historical information of the idle period which includes the state of free and the contention window state for the relevant WLAN channel and LTE devices can use the information in the decoding field for aiding in learning soon after detecting exactly when the ACK frame will end and the time at which they can transmit their data on the WLAN channel).
Wang et al. does not expressly disclose performing a transmission on the transmission resources synchronously with a further transmission on the transmission resources by a second communication device, which is well known in the art as evidenced by Kneckt et al.
Kneckt et al., for example from an analogous field of endeavor (Kneckt et al., [0023] a scheme for enabling overlapping transmissions in a controlled manner may be advantageous in relation to [0024] a wireless device performs a clear-channel assessment procedure in which a channel is determined to be idle if no signal having a signal strength exceeding a threshold is detected) discloses performing a transmission on the transmission resources synchronously with a further transmission on the transmission resources by a second communication device (Kneckt et al., [0023] in response to determining that the channel is idle, a first wireless device initiates a transmission interval with a frame comprising an information element indicating that another apparatus of the same or different wireless network is allowed to carry out transmission overlapping with the transmission interval and a second wireless device detects the frame, and in response to the information element, the second wireless device apparatus initiates a transmission interval overlapping with the transmission interval of the first wireless device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine performing a transmission on the transmission resources synchronously with a further transmission on the transmission resources by a second communication device as taught by Kneckt et al. with the system of Wang et al. in order to carry out an overlapping transmission (Kneckt et al., [0025]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 56, 57, 68, 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (US 20150350949 A1).

Regarding claim 56, WANG et al. discloses a method (WANG et al., FIG. 4A) implemented by a control node (WANG et al., FIG. 10, centralized database 22) in a communication network of controlling transmission in the communication network (WANG et al., [0030] coordinating with WLAN or other license-exempt RAT systems to avoid severe interference or contention, while at the same time realizing co-existence with other systems and efficiently using the license exempt radio spectrum), the method comprising: 
providing control information (WANG et al., FIG. 4B, WLAN Usage information) to multiple communication devices (WANG et al., FIG. 10, eNB/HeNB) performing transmissions on transmission resources (WANG et al., [0054] the access probability and occupancy time can be determined dynamically by the traffic information of each WLAN channel which is accumulated at and distributed from the centralized database in accordance with [0055] the ISM database may be responsible for gathering the WLAN channel usage information of the WLAN APs in a certain area, and provide replies to the eNBs/HeNBs that are in a certain area and which requires the ISM information) after a backoff time period starting when detecting cessation of potentially colliding usage of the transmission resources (WANG et al., [0030] to utilize the license exempt band in the LTE cell, the HUEs firstly participate the resource contention the same as the WLAN STAs through a carrier sensing multiple access with collision avoidance (CSMA/CA) mechanism in relation to [0047] the participating UEs (cellular devices) sense and report an “ISM measurement report” to their respective eNB/HeNB); 
wherein the control information comprises timing information that enables synchronization of the transmissions by the communication devices following the backoff period (WANG et al., [0057] periodically, each of the WLAN APs may send usage information for the various WLAN channels with which they operate to the ISM database in accordance with [0058] for each WLAN channel there is a field that informs of distribution of idle period lengths and historical information of the idle period which includes the state of free and the contention window state for the relevant WLAN channel and LTE devices can use the information in the decoding field for aiding in learning soon after detecting exactly when the ACK frame will end and the time at which they can transmit their data on the WLAN channel).

Regarding claim 57, Wang et al. discloses the control information comprises a seed for pseudo-random determination of the backoff time period (WANG et al., [0065] a control field may be present that carries additional control information such as frequency and time information for accessing the WLAN channel and decoding information so as to know at what time instant to access the WLAN channel without interfering with conventional WLAN communications, where the eNB/HeNB can send pre-schedule information for multiple UEs to share the channel or channels in the license exempt radio spectrum). 

Regarding claim 68, WANG et al. discloses a node for a communication network (WANG et al., FIG. 10, centralized database 22), the node comprising: 
an interface (WANG et al., FIG. 10, communicating means / modem 22D) for controlling multiple communication devices (WANG et al., FIG. 10, eNB/HeNB); and 
processing circuitry (WANG et al., FIG. 10, data processor (DP) 22A) configured to provide control information (WANG et al., FIG. 4B, WLAN Usage information) to the multiple communication devices (WANG et al., [0030] coordinating with WLAN or other license-exempt RAT systems to avoid severe interference or contention, while at the same time realizing co-existence with other systems and efficiently using the license exempt radio spectrum); 
wherein the multiple communication devices are configured to perform transmissions on transmission resources (WANG et al., [0030] to utilize the license exempt band in the LTE cell, the HUEs firstly participate the resource contention the same as the WLAN STAs through a carrier sensing multiple access with collision avoidance (CSMA/CA) mechanism in relation to [0047] the participating UEs (cellular devices) sense and report an “ISM measurement report” to their respective eNB/HeNB) after a backoff time period starting at detection of cessation of potentially colliding usage of the transmission resources (WANG et al., FIG. 2, SIFS plus WLAN ACK; [0053] typically after the ACK frame the WLAN channel may come into the state of free or contention window with any backoff procedure in the contention window due to the CSMA/CA in relation to [0050] in a conventional WLAN there can be no other transmissions after the ACK until a DIFS has passed with no other transmissions, plus a random backoff period, assuming a contention window); and 
wherein the control information comprises timing information that enables synchronization of the transmissions by the multiple communication devices following the backoff period (WANG et al., [0057] periodically, each of the WLAN APs may send usage information for the various WLAN channels with which they operate to the ISM database in accordance with [0058] for each WLAN channel there is a field that informs of distribution of idle period lengths and historical information of the idle period which includes the state of free and the contention window state for the relevant WLAN channel and LTE devices can use the information in the decoding field for aiding in learning soon after detecting exactly when the ACK frame will end and the time at which they can transmit their data on the WLAN channel).

Regarding claim 74, Wang et al. discloses the control node updates the seed on a regular basis (WANG et al., [0059] the ISM database maintains this database of WLAN channel statistical information and updates it periodically and also maintains a table which associates the identifiers of the various eNBs/HeNBs it serves to their respective geographic location in relation to [0063] the eNB/HeNB will verify the appropriateness of the current cached ISM information which it received from the database, and may supplement the current cached ISM information with the current ISM information provided in the measurement report(s)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416